DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 2/22/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claims 1-3, 5, 7-10, 15, 16, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record, Hattori et al (US 2018/0224580 A1) in view of Masayuki et al (JP 4811973 B2), Kishioka et al (US 2011/0014410 A1), and/or Suwa et al (US 2017 0240782 A1) would have failed to suggest or otherwise render obvious to one of ordinary skill in the art at the time of invention a laminate comprising the specific structure, features and limitations of instant claim 1, e.g., the void-containing layer has a void fraction of 35 vol% or more, and after a heat/humidification durability test of holding at a temperature of 85°C and a relative humidity of 85% for 500 hours, a void remaining ratio of the void-containing layer is 50 vol% or more of the void remaining ratio before the heat/humidification durability test the pressure-sensitive adhesive/adhesive layer is formed of a pressure-sensitive adhesive containing a (meth)acrylic polymer and a crosslinking agent, the pressure-sensitive adhesive/adhesive layer has a storage elastic modulus of 1.0 x 105 or more at 23°C the pressure-sensitive adhesive/adhesive layer has a gel fraction of 70% or more, the pressure-sensitive adhesive/adhesive layer has a thickness of 2 to 50 μm, and the pressure-sensitive adhesive/adhesive layer satisfies the following equation (I): 
[(100 – X) / 100] x Y ≤ 10	(I)
where in the equation (I), X is the gel fraction (%) of the pressure-sensitive adhesive/adhesive layer, and Y is the thickness (μm) of the pressure-sensitive adhesive/adhesive layer.
Regarding claims 2-3, 5, 7-10, 15, 16, 18, and 19, these claims directly or indirectly depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783